Citation Nr: 0216837	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a cervical spine 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 until May 
2000.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan, which denied the benefit sought 
on appeal.

The Board notes that the veteran's September 2001 notice of 
disagreement was timely as to rating actions issued by the 
RO in both May 2001 and July 2001.  While she did not 
explicitly state which decision she wished to appeal, the 
Board construes her notice of disagreement to apply to the 
earlier of the rating actions, as that interpretation is 
more favorable to the veteran.     

The Board also notes that, at the time of her substantive 
appeal in March 2002, the veteran requested that her claim 
be reviewed by a Decision Review Officer (DRO).  However, in 
earlier correspondence to the veteran, dated December 2001, 
the RO explained the option of DRO review and clearly 
apprised the veteran that she had 60 days to select that 
course of action.  Therefore, her March 2002 request is 
untimely and no DRO review was required under such 
circumstances.


REMAND

There has been a significant change in the law, effective 
November 9, 2000.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

In the present case, the RO has failed to provide minimally 
adequate notice to the veteran of the provisions of the 
VCAA.  The new law requires that the claimant be advised of 
the evidence that is necessary to substantiate her claim.  
The new law also requires that the claimant be informed as 
to which information and evidence, if any, that she is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record before the Board shows that the February 2002 
statement of the case quoted the statutory provisions of 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  However, that 
document did not reference the revised regulations.  
Additionally, the veteran was not provided any standard 
notification letter concerning the VCAA whether designed by 
the RO or based upon the examples provided by the Veterans 
Benefits Administration that could serve to overcome the 
deficits of the February 2002 statement of the case.

For the foregoing reasons, it is the Board's opinion that, 
in order to give the veteran every consideration with 
respect to the current appeal, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO is to furnish the veteran 
with appropriate notice under the VCAA.  
Such notice should specifically apprise 
the veteran of the evidence needed to 
substantiate each of her claim.  
Moreover, such notice should also 
outline the division of responsibilities 
between VA and a claimant in obtaining 
evidence, as set forth in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  If, in response to such 
notification, further evidence is 
identified by the veteran, the RO should 
undertake all appropriate measures to 
ensure that such records are associated 
with the claims file.  Following any 
such development, or following the 
submission of additional evidence by the 
claimant, the RO should review and 
readjudicate the claim.  Following such 
review, the RO shall issue the appellant 
a Supplemental Statement of the Case 
pertaining to all issues on appeal.  The 
appellant should be given notice of, and 
appropriate opportunity to exercise, her 
appeal rights. Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




